Order entered August 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00154-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                        TERRANCE GERMAINE WILKINS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-62224-X

                                            ORDER
       The appellate record reflects that the State may have tendered notes to the court under

seal. The record also reflects that the court may have conducted a pretrial hearing on or about

May 11, 2011. Neither the notes nor the transcript of the hearing, if any, appear in our record.

       The trial court is ORDERED to conduct a hearing to determine whether the State’s notes

were actually tendered to the trial court under seal, and if so, to transmit to this Court, within

THIRTY DAYS of this order, a supplemental reporter’s record that includes these notes. The

supplemental record may be filed under seal. If the notes were not tendered to the trial court, the

trial court should so advise this Court.

       The trial court is FURTHER ORDERED to determine, at the hearing referenced above,

whether a pretrial hearing was conducted on or about May 11, 2011, and if so, (1) whether the
court reporter preserved her notes on such hearing, (2) whether there was a request to transcribe

the hearing, and (3) whether the hearing was in fact transcribed. If the hearing was transcribed,

the court shall transmit to this Court, within THIRTY DAYS of this order, a supplemental

reporter’s record containing the transcription of the May hearing. If the hearing was not

conducted, the court reporter’s notes are not available or the hearing was not transcribed, the trial

court should so advise this Court.

       On the Court’s motion, the appeal is ABATED to allow the trial court to comply with

this order. We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Judge Jeanine Howard, Presiding Judge, Criminal District Court

Number 6, Dallas County, Texas, and to counsel for all parties.




                                                      /s/     KERRY P. FITZGERALD
                                                              JUSTICE